Ehrlich, Ch. J.
A patient examination of the record has satisfied the conscience of the court that the appeal should prevail; and to avoid misapprehension, we place our decision distinctly upon the ground that a review of the facts inspires the belief that the interests of justice require the remanding of the cause to another jury.
In this, and in all like cases, the jury is the primary and must be the final arbiter of damages; but to us the power is intrusted and upon us is enjoined the duty of reviewing verdicts which are challenged by appeal; we must proceed with deliberate caution in the interests of justice, but we should act with resolute vigor when convinced that the verdict (whether plainly excessive or clearly inadequate) must have been illegally influenced, and we are so convinced in the case at bar. Assuming, as we are bound to do, the substantial correctness of plaintiff’s testimony, early in February, 1891, she first met defendant as a customer in her father’s cigar store, she being then about thirty-one years of age, and acting occasionally as a clerk therein; seven weeks later a marriage engagement had been entered into with defendant and the wedding day fixed for the twenty-first day of June following. Defendant declined or failed to keep the engagement and this action promptly followed, resulting in a verdict against him for twenty-five thousand dollars, this sum being about one-sixth of his admitted fortune. The brief length of the acquaintance before the engagement, the short duration of the engagement itself, and the absence of all evidence tending to show malice, brutality or other wickedness of defendant in the making or breaking of the contract or during its existence, sufficiently negatived the legal propriety of the verdict rendered. *198The only testimony in the record that would seem to justify punitive damages, is that of plaintiff to the effect that after defendant had refused to consummate the marriage engagement, he proposed an unlawful alliance with her; but since her knowledge that during the courtship he was sustaining a like relation to another person, did not shake her confidence in him, nor diminish her respect or love for him, or her desire to marry him, it is inconceivable that the indecent proposal alleged, should have wounded her sensibilities to an extent that would justify the verdict; nor standing alone, would this evidence be sufficient to support a finding that defendant never intended to marry plaintiff, but deliberately proposed to deceive her. A new trial being necessary, it would be idle to review in detail the various rulings questioned by appellant’s exceptions. But a brief statement of our views as to damages in actions of this nature, will cover many of these rulings, and may guide any future trial of this, or other similar actions.
Whenever it is proved that a defendant has wrongfully broken his promise to marry plaintiff without fault on her part, the law requires, and the jury must award a recovery of damages.
These damages should include:
(A) All expenses justly incurred upon faith of the violated contract, and by reason thereof, and all pecuniary loss directly caused thereby.
(B) A sum sufficient in the discretion of the jury, calmly and judicially exercised, to vindicate plaintiff’s character.
(C) In case defendant is shown to have acted maliciously, unfeelingly, or with evil or dishonest intention, a further award of damages must be made, sufficient to be a punishment to defendant, and a warning to others, and thus a safeguard to society.
The element of damage first mentioned is usually trifling in amount; in the case at bar, a few hundred dollars is mentioned as its limit. The jury must be allowed to estimate the supposed money value to plaintiff of the marriage contract.
The relation which an engagement contemplates, lies at the. *199foundation of social order; the obligations it imposes, and the right it assures, are mutual and .reciprocal; it holds forth the promise of benefits and blessings which can never be tested by a money standard; therefore, it is not to be tolerated that a jury should ever be allowed to speculate upon the net money value to a plaintiff of a violated marriage agreement; beyond the immediate pecuniary loss, we think that all other damage to which plaintiff herself is entitled, may be referred to her proper vindication, in view of all the facts and circumstances attending the contract, and the violation thereof on defendant’s part. It is true that the authorities declare that plaintiff should have some indemnity or compensation for the disappointment of her expectations, her wounded feelings, her mortification, and the harm done to her worldly prospects; but we think the meaning of these expressions is fully satisfied when the- jury shall be allowed, under proper instructions, to take them into consideration in estimating and fixing a sum which shall properly express the vindication to which she is deemed entitled. It must not be understood that disappointed hopes and mental suffering shall have no weight in fixing the damages, but hi no just sense can there be compensation for an injured name or a wounded spirit; the law abhors any attempted traffic in character or in suffering, and no conceivable standard of their money value has ever been set up. But as to this element of damage, in fairness it must be said, that whenever a man unjustly spurns the hand of a woman which he had won in promised marriage, by the act itself he makes a thrust at her character; in the eyes of her relatives and acquaintances she is in a measure dishonored, even though he had been guilty of no open slander. To make a proper award of damages, the jury should scan and weigh the words and acts, and thereby ascertain the leading motives of both parties; it may consider their social standing, family relations, worldly fortunes, extent and duration of intimacy, length of courtship, and the degree or lack of culture, refinement and delicate sensibility possessed by each, and the manifestation of the same in their conduct towards an intercourse with each otlieif If a *200plaintiff enters into a marriage engagement from mercenary motives only, she may still recover, if she intended and was willing to carry out the agreement; hut in such event the damage should not exceed the actual pecuniary loss or outlay, since disappointed love of defendant’s money furnishes no ground of legal redress, and she could not justly complain that defendant’s conception of the contract, or his standard of duty was not higher than her own. Whatever harm to plaintiff’s prospects in life has been caused by the non-fulfillment of the contract can only be estimated and remedied by courts and juries by way of vindication of her character in view of all the attendant circumstances. The same is true as to her wounded feelings and mental suffering; these, when properly established to the satisfaction of the jury, fairly indicate serious injury to plaintiff’s good name, for they show the plaintiff herself highly valued it.
Vindictive damages should not be awarded upon proof that is doubtful or unconvincing, and only upon evidence of malicious or unfeeling conduct or evil intention on the part of the defendant. It is true that marriage contracts are favorites of the law; but this alone will not justify an award of punitive damage. In reaching their conclusion, the jury may take into consideration plaintiff’s previous social standing and pecuniary circumstances, but not with a view of carving out of defendant’s estate a sum sufficient either to improve or maintain such condition; they should consider these matters with reference to their bearing upon the injury which plaintiff has suffered, and the sum which may properly be awarded by way of fair reparation and just vindication. The amount of defendant’s worldly resources may be considered; it is plain that a verdict of a few hundred dollars against one defendant might sufficiently vindicate a plaintiff and also adequately punish the wrongdoer, while in another case a like verdict would amount practically to no redress whatever, and as a supposed penalty would excite derision. It is self-evident that the jury’s task in a case like the present is difficult and delicate. Specific instructions covering every possible question that may *201arise cannot well be formulated; the objects to be sought should be carefully set forth, but the particular weight to be given to each item or element of damage alleged must be left to the sound discretion and judicial temper of the jury itself. The views herein expressed, it is believed, are as precise as the nature of the questions permit, and may sufficiently cover the principal matters likely to arise upon another trial, which is hereby ordered, with costs to appellant to abide the event.
McCarthy, J., concurs.